


110 HRES 340 EH: Expressing the sense of the House of

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 340
		In the House of Representatives, U.
		  S.,
		
			September 24, 2007
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives of the importance of providing a voice for the many victims
		  (and families of victims) involved in missing persons cases and unidentified
		  human remains cases.
	
	
		Whereas there are more than 100,000 active missing person
			 cases on any given day;
		Whereas every year tens of thousands of people vanish
			 under suspicious circumstances;
		Whereas there are more than 40,000 sets of human remains
			 held in the property rooms of medical examiners, coroners, and police
			 departments across the country that cannot be identified by conventional
			 means;
		Whereas of such 40,000 sets of human remains, only six
			 thousand sets of human remains have been entered into the National Crime
			 Information Center (NCIC) and fewer have been entered into other Federal
			 databases such as the Violent Criminal Apprehension Program (ViCap) or the
			 Integrated Automated Fingerprint Identification System (IAFIS), or the National
			 Missing Persons DNA Database;
		Whereas many cities and counties continue to bury or
			 cremate unidentified human remains without any attempt to collect DNA and many
			 laboratories are unable to perform timely DNA analysis of human remains,
			 especially when they are old or are degraded;
		Whereas such victims and their families have been without
			 a voice for far too long: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)is committed to
			 giving victims involved in missing persons cases and unidentified human remains
			 cases a voice;
			(2)supports that such
			 voice should be heard by—
				(A)continuing Federal
			 funding for DNA testing and the Combined DNA Index System;
				(B)supporting greater
			 cooperation between local, State, and Federal law enforcement;
				(C)providing more
			 comprehensive training and education for the more than 17,000 law enforcement
			 agencies involved in missing persons cases and unidentified human remains
			 cases;
				(D)providing medical
			 examiners and coroners with greater accessibility into Federal databases to
			 upload and compare evidence so that such victims ultimately may be located and
			 identified and returned to their loved ones where they belong; and
				(E)working to raise awareness among victim
			 service providers and the general public about the use of DNA and the Combined
			 DNA Index System to identify the unidentified dead; and
				(3)directs the Clerk of the House of
			 Representatives to transmit an enrolled copy of this resolution to the Office
			 for Victims of Crime and the National Institute for Justice in the Department
			 of Justice.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
